Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 4/14/22.
Claims 1-3, 5-12, 14-21 and 23-27 are pending.



Response to Arguments
Rejections under 35 U.S.C. §112
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.
In this case, the claims when viewed in light of the specification inform those skilled in the art about the scope of the invention with reasonable certainty. In particular, the independent claims are amended to recite by writing to the persistence table. This is supported by paragraph [0033]. The claims specify without instrumentation of a client so there is no contradiction or ambiguity. Consequently, the claims as amended when viewed in light of the specification inform those skilled in the art about the scope of the invention with reasonable certainty because, the independent claims are amended to recite writing to the persistence table and without instrumentation of a client. (par. bridging pp. 9 and 10)

The examiner has a different understanding. Paragraph [0033] is reproduced below.
[0033] Figure 4 is a flowchart depicting a process for generating code coverage of the AUT from automated tests in a metadata driven platform in accordance with an illustrative embodiment. Process 400 begins with the developer writing automated tests for the AUT in metadata (step 402). The tests are stored in the same format as every other part of the platform. The tests describe the events they are triggering with direct reference to the metadata that describes the platform. Next, process 400 queries the AUT metadata to find all references made by the automated tests (step 404). In an embodiment, all metadata is written to the same data storage, therefore, allowing complete data queries to be written. The Queries may include client side execution (i.e., UI tests) which would normally, in the prior art, require instrumentation of the client as well as the AUT. However, embodiments of this disclosure eliminate the need for instrumentation of the client in order to check for test coverage of client side execution. Next, process 400 continues by generating metrics based on the results of queries (step 406). The metrics may be applied through the hierarchy of the AUT, not just those that are directly consumed by a test. For example, a client side test can click a button that triggers a server side process that writes to a persistence table. Therefore, process 400 may assert coverage through the entire application from a high level test without execution or instrumentation. Finally, process 400 determines whether a required level of coverage has been reached ( step 408) . If the required level of coverage has not been reached, then process 400 proceeds back to step 402 where the developer writes additional tests in metadata. In an embodiment, the impact of any attempt to improve coverage with updated or new tests can be viewed in near real time because there is no requirement to re-execute any tests. If the required level of coverage has been reached, then process 400 may end. (emphasis added)

In view of this disclosure, the examiner understands the invention to involve representing an application to be tested as well as a test of that application in metadata, and comparing those metadata descriptions to determine code coverage. More specifically, par. [0033] discloses in relevant part:
… The tests describe the events they are triggering with direct reference to the metadata that describes the platform. Next, process 400 queries the AUT metadata to find all references made by the automated tests (step 404). In an embodiment, all metadata is written to the same data storage, therefore, allowing complete data queries to be written. … Next, process 400 continues by generating metrics based on the results of queries (step 406). …

This appears to describe metrics generated by querying metadata describing both the application to be tested1 and the test2 as the means by which coverage is determined, and thus “asserted” (see e.g. “queries the AUT metadata to find all references made by the automated tests (step 404) … generating metrics based on the results of queries (step 406)”). The only reference to a “persistence table” appears to describe an example client to be tested. More specifically, par. [0033] further recites:
… For example, a client side test can click a button that triggers a server side process that writes to a persistence table. Therefore, process 400 may assert coverage through the entire application from a high level test without execution or instrumentation. …

The examiner understands this disclosure to describe a client including a button which when “clicked” by an executing test would trigger a backend process, which in this exemplary case involves writing to a persistence table (“a button that triggers a server side process that writes to a persistence table”). In this example, coverage appears to be “asserted” by a process of querying metadata describing the client and its button (e.g. par. [0024] “metadata 204 that includes multiple page elements”) and metadata describing a test to be, but not yet, executed to test the client (par. [0026] “metadata objects defined within metadata 216 of test 214 … comprises required interaction 226 … For example, … a Click interaction”) to generate metrics (e.g. par. [0033] “generating metrics based on the results of queries (step 406)”). 
What appears to be disclosed here is a method by which the level of coverage provided by a test can be determined by comparing, e.g., the number of elements of an application with the number of elements interacted with by a test. In other words par. [0033] appears to disclose a method by which a tests coverage of an application including both a client and a back end process can be determined without executing that test or the application. 
In view of the discussion above, the specification does not appear to disclose making use of a persistence table to determine or “assert” coverage. Accordingly, while the amendment may improve the clarity of the claim, what is now recited does not appear to be disclosed by the specification. 

Rejections under 35 U.S.C. §103
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.
Paragraph 0041 of Giannelos teaches saving the test suite separately apart from the Giannelos IDs that are saved in the UI Component name mapping database 110 along with data correlating the ID's to the test cases associated with the collected ID's. … 
The Office Action then cites paragraph 0026 of Goff as teaching a session persistence table ... stored on the application server that can be updated. However, in urging modification of Giannelos according to Goff, the Office Action is improperly changing the functions taught in paragraph 0041 of Giannelos. In particular, improperly changing those function of Giannelos to the function of Goff While the references are from analogous fields of endeavor, the granular functions of the respective features of Giannelos and Goff are not the same and one of ordinary skill could not have combined the teachings of the 2 without that change. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Consequently, the Giannelos, Li, Goff, Schaefer and/or Becker references do not disclose or suggest the claimed invention because one of ordinary skill in the art at the time the instant application was filed could not have combined the elements as claimed by combining the teachings of the Giannelos, Li, Goff, Schaefer and/or Becker references with no change in their respective functions. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). (last par. on pg. 13)

First, this argument is understood to be in reference to limitation(s) of the claim regarding the storage of tests. Accordingly it is assumed the relevant limitation is: 
… wherein the metadata is located at a backend server side, independent of a web page interface, and comprises a test to be performed on a corresponding web page element …

The Goff reference was not relied upon to teach any aspect of this limitation. Instead, the current rejection asserts only that it would have been obvious to write data representing the amount of coverage provided by a test into a persistence table (discussed in more detail below). The limitation in question is asserted to be obvious over the teachings of Giannelos and Schaefer. 
More specifically, Giannelos teaches storing a reference to the test(s) in the metadata but not the tests themselves (see e.g. par. [0041] “stores the test suite and then … extracts … the ID’s”). Schaefer teaches storing tests in metadata (see e.g. par. [0089] “the object data table 800e is to be used in initiating an action for the test case”). Accordingly, the rejection asserts it would have been obvious to modify Giannelos’ metadata (e.g. par. [0041] “database 110”) to include the tests themselves, rather than merely a reference to them (see e.g. par. [0089] “the object data table 800e … for the test case”). 
This would not change the overall functionality of Giannelos. Instead it merely modifies where the disclosed tests are stored which would not affect the ability of Giannelos’ system to determine code coverage provided by those tests. Accordingly, the asserted modification does not “change the function” of Giannelos in an impermissible way. 
Similarly, the rejections reliance on Goff would not change the overall functionality of Giannelos in that Goff is only relied upon for a teaching of storing data in a persistence table. More specifically, Giannelos discloses asserting coverage provided by a test(s) (par. [0042] “determines the UI code coverage”) but does not explicitly disclose storing this assertion in a “persistence table”. Goff teaches storing similar data in a “persistence table” (e.g. par. [0020] The session persistence table 100 may maintain various types of information”). This modification would not change the overall functionality of Giannelos instead only changing where the resulting coverage assertion is stored. Accordingly, the asserted modification does not “change the function” of Giannelos in an impermissible way. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, 14-21 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: 
“wherein the backend server side process asserts coverage through an entirety of the application under test from the high level test using the persistence table”. 

The specification references a “persistence table” or “asserting coverage” only once, in par. [0033], stating: 
… For example, a client side test can click a button that triggers a server side process that writes to a persistence table. Therefore, process 400 may assert coverage through the entire application from a high level test without execution or instrumentation … 

Here the “button that triggers a server side process that writes to a persistence table” is understood to be an element of an application to be tested and not a means by which “coverage” is determined. More specifically, the specification discloses a process “400” (described, e.g., in par. [0033]) which involves comparing metadata representing an application and a test of that application (see e.g. par. [0033] “queries the AUT metadata to find all references made by the automated tests (step 404)”). This comparison generates a metric representing the coverage provided by the test (see e.g. par. [0033] “generating metrics based on the results of queries (step 406)”). This method does not appear to involve use of a persistence table nor does par. [0033] even disclose storing the metric in a persistence table. Instead, the reference to a persistence table only appears to be an example of application functionality (i.e. including both client and backend/server side functionality) for which coverage can be determined and not a process by which that coverage is determined. 
Accordingly, the specification does not provide adequate support to demonstrate to those of ordinary skill in the art that applicant had possession of the claimed invention at the time of filing. 
Claims 2-3 and 5-9 depend from claim 1 and are rejected accordingly. 
Claims 10 and 19 recite language similar to claim 1 and are thus similarly rejected. 
Claims 11-12, 14-18, 20-21 and 23-27 depend from one of claims 10 and 19 and are rejected accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12, 14-15, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2003/0084429 to Schaefer (Schaefer)in view of US 2009/0019427 to Li et al. (Li) in view of US 2012/0011258 to Goff et al. (Goff).

Claims 1, 10 and 19: Giannelos disclose a computer-implemented method for determining code coverage of an application under test from automated tests, the method comprising: 
obtaining, from a computer readable storage media by a number of processors, metadata from the automated tests for the application under test, wherein the metadata is located at a backend server side, independent of a web page interface, and references a test to be performed on a corresponding web page element (par. [0041] “stores the test suite … extracts from the test cases”, par. [0055] “run from a server computer system 100”, par. [0040] “a technology invariant model to store the UI Object identification properties”); 
identifying, by a number of processors, flow through the application under test made by the automated tests from the metadata (par. [0041] “Operation 212 extracts form the test cases, the ID’s of the UI objects of the UI components that are being accessed by the test suite”); 
determining, by a number of processors, a metric according to the flow through the application under test obtained from the metadata, wherein the metric indicates a level of test coverage of the automated tests, and wherein the metric is determined statically from the metadata without executing the automated tests (par. [0042] “Operation 216 determines the UI code coverage by the test cases in test suite 108 … expressed as a percentage”, par. [0021] “do not require execution of the test cases … to determine coverage”); and 
determining, by a number of processors, whether a threshold level of test coverage of the application under test has been reached according to the metric (par. [0018] “allows the expansion of the test suite with additional tests … to fully cover a computer program”, note that 100% coverage constitutes a threshold; and further note, in the interest of furthering prosecution, that other lower thresholds were known in the art and would likely have been obvious over this disclosure), 
wherein the test describes objects with direct reference to the metadata that describes a metadata driven platform (par. [0041] “Operation 212 extracts from the test cases, the ID’s of the UI objects of the UI components that are being accessed by the test suite”), and 
wherein the backend server side process asserts coverage through an entirety of the application under test from the high level test and without instrumentation of a client (par. [0042] “Operation 216 determines the UI code coverage by the test cases in test suite 108”, par. [0021] “do not require execution of the test cases … to determine coverage”, note that because the test cases are not executed they cannot make use of instrumentation).

Giannelos does not explicitly disclose:
wherein the metadata comprises the test to be performed.
wherein the test describes events being triggered with direct reference to the metadata that describes a metadata driven platform.

Schaefer teaches:
metadata comprising a test to be performed (e.g. par. [0090] “object data table 800e”);
wherein the test describes events being triggered with direct reference to metadata that describes a metadata driven platform (e.g. par. [0090] “object data table 800e … logical names of “Action” data objects and instruct the test engine to cause the software program 185 to transition form an active window to a next window”).

It would have been obvious at the time of filing to describe events being triggered with direct reference to the metadata (Schaefer par. [0090] “object data table 800e … logical names of “Action” data objects”, Giannelos par. [0041] “the ID’s of the UI objects”). Those of ordinary skill in the art would have been motivated to do so as a means of, e.g., “eliminat[ing] the need for a user to create or revise test scripts or functions” (Schaefer par. [0009]) 

Giannelos and Schaefer do not explicitly teach:
wherein the flow through the application under test includes server side flow through the application under test including a backend server side process when the backend server side process is triggered by a frontend client side test that comprises a high level test; and
wherein the backend server side process asserts coverage through an entirety of the application under test form a high level test. 

Li teaches:
wherein the flow through an application under test includes server side flow through the application under test including a backend server side process when the backend server side process is triggered by a frontend client side test that comprises a high level test (e.g. par. [0043] “identifying at least one of the processes that is invoked by a test case as per block 302, par. [0057] “the test paths could be identified to facilitate test coverage of every service of every service provider associated with the distributed process”); and
wherein the backend server side process asserts coverage through an entirety of the application under test form a high level test (par. [0057] “test coverage of every service … associated with the distributed process”). 

It would have been obvious at the time of filing to identify a server side flow through an AUT triggered by a client side test (Li, par. [0057] “coverage of every service of every service provider associated with the distributed process”). Those of ordinary skill in the art would have been motivated to do so to provide for code coverage analysis in a distributed process (see e.g. Li par. [0008]).

Giannelos, Schaefer and Li do not explicitly teach:
the backend server side process asserts coverage by writing to the persistence table.

Goff teaches:
a backend server side process that writes session data to a persistence table (par. [0026] “A session persistence table may be stored on the application server 250 … as the application is run on the clients, the session persistence table may be updated”).

It would have been obvious at the time of filing to identify coverage of a server side flow (Li, par. [0057] “coverage of every service of every service”, Giannelos par. [0042] “determines the UI code coverage by the test cases … relative to the number [of] UI components in the computer program”) and to assert this coverage by writing to a persistence table (Goff par. [0026] “the session persistence table may be updated”). Those of ordinary skill in the art would have been motivated to do so to as a means of storing for later retrieval the assertion of coverage (Giannelos par. [0042] “determines the UI code coverage by the test cases”, Goff par. [0004] “storing and retrieving session persistence information”). 

Claims 2, 11 and 20: Giannelos, Schaefer, Li and Goff teach claims 1, 10 and 19, wherein the identifying the flow through the application under test includes identifying flow through the application under test to be executed on a client side (Giannelos par. [0049] “Client computer systems … executing … a browser”, note that Giannelos discloses testing a web page executing in a browser and thus “on a client side”).

Claims 3 and 12 and 21: Giannelos, Schaefer, Li and Goff teach claims 1 and 10 and 19, further comprising: 
adding an additional test to the automated tests (Giannelos par. [0018] “allows the expansion of the test suite with additional tests”); and 
determining whether the additional test improves the test coverage without re-executing at least one of the test or the additional test (Giannelos par. [0018] “in such a way that accurately targets the product UI that are not covered by a test suite”, par. [0021] “do not require execution of the test cases … to determine coverage”).

Claim 5, 14 and 23: Giannelos, Schaefer, Li and Goff teach the method of claim 1, 10, and 19, wherein the flow through the application under test includes client side flow through the application under test (Giannelos par. [0042] “UI code coverage by the test cases in test suite 108”) triggered by a server side test (Giannelos par. [0055] “the UI code coverage system 100 … run from a server”).

Claims 6, 15 and 24: Giannelos, Schaefer, Li and Goff teach claims 1, 10 and 19, further comprising: 
specifying, by a number of processors, a number of tests for web page elements (Giannelos par. [0018] “allows the expansion of the test suite with additional tests”, par. [0017] “web-based applications”) wherein each test defines a control and a trigger event (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”, Schaefer par. [0090] “object data table 800e … logical names of “Action data objects); 
storing, by a number of processors, each test as an object containing a unique metadata identifier and a required event for the test (Giannelos par. [0041] “stores the test suite”, Schaefer par. [0090] “object data table 800e … logical names of “Action data objects); 
selecting, by a number of processors, a test from the number of tests to perform on a web page element; (Giannelos par. [0023] “TestExecute runs the test”, Schaefer par. [0079] “control execution of a test case”) and 
extracting, by a number of processors, metadata for the selected test according to its unique identifier (Giannelos par. [0041] “extracts from the test cases”, Schaefer par. [0079] “FLOW_ID 820b is equivalent to the test case identifier”).

Claims 7-9, 16-18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2003/0084429 to Schaefer (Schaefer) in view of US 2009/0019427 to Li et al. (Li) in view of US 2019/0342411 to Becker et al. (Becker).

Claims 7, 16 and 25: Giannelos, Schaefer, Li and Goff teach claims 1, 10 and 19, wherein test metadata comprises: 
an object identifier of a web page element (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”); and
an object identifier of a web page component in which the elements exists (Giannelos par. [0024] “follows the mapped objects hierarchical path”, par. [0022] “screen title”, see e.g. Fig .3, “Window Main”).

Giannelos, Schaefer, Li and Goff do not explicitly teach a name of an interaction to perform with the element.

Schaefer teaches test metadata comprising a name of an interaction to perform with the element (see e.g. par. [0084] “the test data table 800c may include … Action 865c”).

It would have been obvious at the time of filing to include test metadata comprising a name of an interaction to perform (Schaefer par. [0084] “the test data table 800c may include … Action 865c). Those of ordinary skill in the art would have been motivated to do so as a means of, e.g., “eliminate[ing] the need for a user to create or revise test scripts or functions” (Schaefer par. [0009]) 

Giannelos, Li, Goff and Schaefer do not explicitly teach a web page tile in which the elements exist.

Becker teaches a web page tile (see e.g. par. [0032] “a tile is a representation of an entity 118 in user interface 108”).

It would have been obvious at the time of filing to provide an object identifier of a web page tile (see e.g. Giannelos par. [0041] “the ID’s of the UI objects of the UI components”). Those of ordinary skill in the art would have been motivated to do so in order to provided testing of webpages which contain tiles. 

Claims 8, 17 and 26: Giannelos, Schaefer, Li, Goff and Becker teach claims 7, 16 and 25, wherein the test metadata is independent of a web page interface (Giannelos par. [0018] “platform independent”, par. [0017] “platforms include … web browsers”, here the term “web page interface” is understood to describe, for example, a web browser).

Claim 9, 18 and 27: Giannelos, Schaefer, Li, Goff and Becker teach claims 7, 16 and 25, wherein the object identifier of the element is identified according to metadata of the web page tile (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”, Becker par. [0032] “metadata of the tile”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see e.g.: 
        par. [0024] “… Web page 200 is defined by metadata 202 that includes multiple page elements such as images, structured documents, and interactive forms …”;
        par. [0025] “… The functionality in web page 202 is provided by web page elements 206 defined within metadata 204 …”.
        2 Also see e.g.: 
        par. [0026] “…Test 212 comprises multiple test steps 218, which are metadata objects defined within metadata 216 of test 214 ... Each test step 220 comprises a unique web page identifier 222 and a unique web page element identifier 224 ... Test step 220 also comprises required interaction 226 ... For example, ... a Click interaction ...”